Citation Nr: 0730766	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an infection of the 
toenails.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, N.G.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  The RO, in pertinent part, 
denied the benefit sought on appeal.

In March 2006, the veteran requested a local hearing before 
the RO.  Thereafter, in May 2007, the veteran requested a 
Board hearing via video conference in lieu of the RO hearing.  
As such, the RO hearing request is deemed withdrawn.  The 
veteran testified before the Board in August 2007.  The 
transcript has been obtained and associated with the claims 
folder.

The veteran's claim was advanced on the Board's docket in 
August 2007.


FINDING OF FACT

An infection of the toenails was not incurred during the 
veteran's period of active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
an infection of the toenails are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claim.  The veteran 
indicated in April 2006, that he had no further evidence to 
submit in support of his claim.  The veteran was notified of 
the evidence necessary to establish a disability rating and 
effective date in March 2006.    

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
treatment records, a February 2006 Informal Conference 
report, and the transcript from the August 2007 Board 
hearing.    

The Board notes the veteran indicated he treated with a Dr. H 
after his discharge from service.  In a December 2005 Report 
of Contact and February 2006 Informal Conference, the veteran 
indicated that he did not have any copies of treatment notes 
from Dr. H, that he did not know the whereabouts of Dr. H, 
and that Dr. H was deceased.  Any further efforts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(1).

The Board further notes that during the August 2007 Board 
hearing, the veteran indicated that he was submitting a 
written copy of his testimony with a waiver of initial RO 
adjudication.  While the written copy has not been received, 
the testimony was transcribed and has been associated with 
the claims folder.  As such, a remand is not necessary.  
38 C.F.R. § 3.159.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; private medical records from Pedi 
Care LLC; a February 2006 Informal Conference report; and the 
transcript from the August 2007 Board hearing.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for an infection of the toenails.  Specifically, 
he asserts that while stationed in Iceland during active 
military service, his boots repeatedly got wet and shrunk.  
He indicated this caused his toenails to grow both sideways 
and backwards, resulting in an infection to the toenails.

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including 

that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for an 
infection of the toenails is not warranted.  In this regard, 
as the veteran indicated, his service medical records are 
wholly devoid of treatment, complaints, or diagnoses of an 
infection of the toenails.  His separation examination noted 
his feet were normal.

Despite assertions that he received treatment as early as 
1947 for an infection of the toenails post-service, the 
earliest treatment record associated with the claims folder 
is dated in December 2005 from Pedi-Care LLC.  A letter from 
JT indicates the veteran had been a client of the Pedi-Care 
program for seven years, since approximately 1998, some 53 
years after the veteran's discharge from service.

JT of Pedi-Care indicated the veteran had received routine 
foot care by licensed nurses.  She further indicated the 
veteran relayed a history of having his military boots 
frequently get wet causing shrinkage which in turn resulted 
in ingrown toenails during service.  She stated the veteran 
had the root of his toes nails removed though he continued to 
have foot problems, the specific nature of which was not 
provided.  

It appears there is a 53-year evidentiary gap in this case 
between the veteran's active service and the earliest medical 
evidence of routine foot care.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
Cf. Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  
 
The lack of any objective evidence of an infection of 
toenails between the period of active military service and 
routine foot care beginning in approximately 1998, is itself 
evidence which tends to show that a chronic infection of the 
toenails did not have its onset in service or for many years 
thereafter.  Moreover, there is no medical evidence 
suggesting a link between problems with his toenails, to 
include an infection, and service.

While JT of Pedi-Care indicated the veteran suffered ingrown 
toenails during service, the Board is not required to accept 
doctor's opinions that are based upon the veteran's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Further, medical history recorded by 
the examiner of the veteran, is not competent medical 
evidence of a diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 494, 494 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i).  The regulations further 
provide, in pertinent part, that 
a medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; 
(B) Establishes that the veteran suffered an event, injury, 
or disease in service; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  

Although the veteran has currently been receiving routine 
foot care, because the requirements in subsections (B) or (C) 
are not met with regard to the claim for service connection 
for an infection of the toenails, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  

While the veteran contends that an infection of toenails has 
been present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu, 2 Vet. App. 
at 494-95. The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Entitlement to service connection for an infection of the 
toenails is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


